 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1261 
In the House of Representatives, U. S.,

May 12, 2010
 
RESOLUTION 
Recognizing National Nurses Week. 
 
 
Whereas since 1990, National Nurses Week is celebrated annually from May 6, also known as National Recognition Day for Nurses, through May 12, the birthday of Florence Nightingale, the founder of modern nursing; 
Whereas National Nurses Week is a time of year to reflect on the important contributions that nurses make to provide safe, high-quality health care; 
Whereas nurses are known to be patient advocates, acting to protect the lives of those under their care; 
Whereas nurses represent the largest single component of the health care profession with 3,100,000 jobs; 
Whereas the work of nurses encompasses a wide scope of scientific inquiry including clinical research, health systems and outcomes research, and nursing education research; 
Whereas nurses help inform and educate the public and Congress to improve the recruitment, education, retention, and the practice of all nurses and, more importantly, the health and safety of the patients they care for; 
Whereas the American Association of Colleges of Nursing (AACN) released final survey data showing that enrollments in entry-level baccalaureate programs in nursing rose by 3.6 percent in 2009, and though this marks the ninth consecutive year of enrollment growth, the annual increase in student capacity in 4-year nursing programs has declined sharply since 2003 when enrollment was up by 16.6 percent; 
Whereas United States nursing programs were forced to reject almost 119,000 qualified applications to nursing programs according to the National League for Nursing's most recent survey of all prelicensure nursing programs; 
Whereas according to the Bureau of Labor Statistics, employment of registered nurses is expected to grow by 22 percent from 2008 to 2018, much faster than the average for all occupations; 
Whereas according to new survey data by the AACN, enrollment in doctoral nursing programs increased by more than 20 percent this year, signaling strong interest among students in careers as nursing scientists, faculty, primary care providers, and specialists; 
Whereas according to the AACN, expanding capacity in baccalaureate and graduate programs is critical to sustaining a healthy nursing workforce and providing patients with the best care possible; 
Whereas nursing colleges and universities across the country are struggling to meet the rising demand for nurses; and 
Whereas increased support is needed to enhance efforts to educate nursing students at all levels, to increase the number of faculty members to educate nursing students, and to create educational opportunities to retain nurses in the profession: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of National Nurses Week, as founded by the American Nurses Association; and 
(2)acknowledges the importance of quality higher education in nursing, including baccalaureate and graduate programs and programs that help expand the supply of nursing program faculty, to meet the needs of one of the Nation’s fastest growing labor fields.  
 
Lorraine C. Miller,Clerk.
